


Exhibit 10.11c


THIRD AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


THIS THIRD AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
“Third Amendment”) is made and entered into as of November 21, 2008, by and
between THE LACLEDE GROUP, INC., a Missouri corporation (“Borrower”), and U.S.
BANK NATIONAL ASSOCIATION, a national banking association (“Lender”), and has
reference to the following facts and circumstances (the “Recitals”):


A.           Borrower and Lender executed the Amended and Restated Revolving
Credit Agreement dated as of August 4, 2005 (the “2005 Agreement”).


B.           The 2005 Agreement was previously amended as provided in the First
Amendment to Amended and Restated Revolving Credit Agreement dated as of March
31, 2008 and the Second Amendment to Amended and Restated Revolving Credit
Agreement dated as of August 4, 2008 (the 2005 Agreement as amended thereby,
hereafter referred to as the “Agreement”; all capitalized terms used and not
otherwise defined in this Third Amendment shall have the respective meanings
ascribed to them in the Agreement).


C.           Borrower and Lender desire to further amend the Agreement, in the
manner hereinafter set forth.


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender hereby agree as follows:


1.           Recitals.  The Recitals are true and correct, and, together with
the defined terms set forth therein, are incorporated herein by this reference.


2.           Amendment to Agreement.  The Agreement is amended as follows:

 
(a)        The following definition of “2008 LGC Loan Agreement” is added to
Section 1.01 the Agreement in the correct alphabetical order:


“2008 LGC Loan Agreement shall mean the Loan Agreement dated as of November 17,
2008, executed by LGC, as Borrower, the Lenders party thereto, and U.S. Bank
National Association, as Administrative Agent, as the same may from time to time
be amended, modified, extended, renewed or restated.”

 
(b)        The following is added to the end of Section 5.02 of the Agreement:


“In addition, Borrower covenants and agrees not to contribute the proceeds of
any Loans hereunder to LGC unless the Revolving Credit Commitments under the
2008 LGC Loan Agreement have been fully advanced by Lenders.”


3.           Costs and Expenses.  Borrower hereby agrees to reimburse Lender
upon demand for all out-of-pocket costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) incurred by Lender in the
preparation, negotiation and execution of this Third Amendment and any and all
other agreements, documents, instruments and/or certificates relating to this
Third Amendment.  All of the obligations of Borrower under this paragraph shall
survive the payment of Borrower’s Obligations and the termination of the
Agreement as amended hereby.


4.           References to Agreement.  All references in the Agreement to “this
Agreement” and any other references of similar import shall henceforth mean the
Agreement as amended by this Amendment.


5.           Full Force and Effect.  Except to the extent specifically amended
by this Third Amendment, all of the terms, provisions, conditions, covenants,
representations and warranties contained in the Agreement and the Note shall be
and remain in full force and effect and the same are hereby ratified and
confirmed.



6.           Benefit.  This Third Amendment shall be binding upon and inure to
the benefit of Borrower and Lender and their respective successors and assigns,
except that Borrower may not assign, transfer or delegate any of its rights or
obligations under the Agreement as amended by this Amendment.


7.           Representations and Warranties.  Borrower hereby represents and
warrants to Lender that:


(a)        the execution, delivery and performance by Borrower of this Third
Amendment are within the corporate powers of Borrower, have been duly authorized
by all necessary corporate action and require no action by or in respect of,
consent of or filing or recording with, any governmental or regulatory body,
instrumentality, authority, agency or official or any other Person;


(b)        the execution, delivery and performance by Borrower of this Third
Amendment do not conflict with, or result in a breach of the terms, conditions
or provisions of, or constitute a default under or result in any violation of,
the terms of the Articles of Incorporation or Bylaws of Borrower, any applicable
law, rule, regulation, order, writ, judgment or decree of any court or
governmental or regulatory body, instrumentality authority, agency or official
or any agreement, document or instrument to which Borrower is a party or by
which Borrower or any of its property is bound or to which Borrower or any of
its property is subject;


(c)        this Third Amendment has been duly executed and delivered by Borrower
and constitutes the legal, valid and binding obligation of Borrower enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by (i) applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally and (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law);


(d)        all of the representations and warranties made by Borrower in the
Agreement and/or in any of the other Transaction Documents are true and correct
in all material respects on and as of the date of this Third Amendment as if
made on and as of the date of this Third Amendment; and


(e)        as of the date of this Third Amendment, no Default or Event of
Default under or within the meaning of the Agreement has occurred and is
continuing.


8.           Release.  Borrower hereby unconditionally releases, acquits,
waives, and forever discharges Lender and its successors, assigns, directors,
officers, agents, employees, representatives and attorneys from any and all
liabilities, claims, causes of action or defenses, if any, and for any action
taken or for any failure to take any action, existing at any time prior to the
execution of this Third Amendment.


9.           Inconsistency.  In the event of any inconsistency or conflict
between this Third Amendment and the Agreement, the terms, provisions and
conditions contained in this Amendment shall govern and control.


10.         Missouri Law.  This Third Amendment shall be governed by and
construed in accordance with the substantive laws of the State of Missouri
(without reference to conflict of law principles).


11.         Notice Required by Section 432.047 R.S. Mo.  ORAL AGREEMENTS OR
COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT
OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE,
REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED
TO THE CREDIT AGREEMENT.  TO PROTECT YOU (BORROWER(S))

 
- 2 -
 
 



AND US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE
REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE
AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER
AGREE IN WRITING TO MODIFY IT.


12.           Conditions Precedent.  Notwithstanding any provision contained in
this Third Amendment to the contrary, this Third Amendment shall not be
effective unless and until Lender shall have received the following, all in form
and substance acceptable to Lender:


(a)           this Third Amendment, duly executed by Borrower;


(b)           the Consent of Guarantor duly executed by Laclede Energy;


(c)           the following organizational documents of Borrower:  (i) a copy of
resolutions of the Board of Directors of Borrower, duly adopted, which authorize
the execution, delivery and performance of this Amendment; (ii) an incumbency
certificate, executed by the Secretary of Borrower, which shall identify by name
and title and bear the signatures of all of the officers of Borrower executing
this Amendment; and (iii) a certificate of corporate good standing of Borrower
issued by the Secretary of State of the State of Missouri, or other evidence of
good standing satisfactory to Lender;


(d)           the following organizational documents of Laclede Energy:  (i) a
copy of resolutions of the Board of Directors of Laclede Energy, duly adopted,
which authorize the execution, delivery and performance of the Consent of
Guarantor; (ii) an incumbency certificate, executed by the Secretary of Laclede
Energy, which shall identify by name and title and bear the signatures of all of
the officers of Borrower executing the Consent of Guarantor; and (iii) a
certificate of corporate good standing of Laclede Energy issued by the Secretary
of State of the State of Missouri, or other evidence of good standing
satisfactory to Lender; and


(e)           such other documents and information as reasonably requested by
Lender.


IN WITNESS WHEREOF, Borrower and Lender have executed this Third Amendment as of
the day and year first above written.










(SIGNATURES ON FOLLOWING PAGE)



 
- 3 -
 
 

SIGNATURE PAGE-
THIRD AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT





Borrower:
 
THE LACLEDE GROUP, INC.
   
By:
/s/ Lynn D. Rawlings
   
Lynn D. Rawlings, Treasurer and Assistant Secretary
               
Lender:
   
U.S. BANK NATIONAL ASSOCIATION,
   
By:
/s/ Karen Meyer
   
Karen Meyer, Vice President
   




 

 
- 4 -
 
 
